Case 6:19-cv-00475-JCB-JDL Document 4 Filed 10/21/19 Page 1 of 3 PageID #: 26




William Runnels
P.O. Box 8828
Longview, TX 75607



United States District Court                                                   6:19cv475
Eastern District of Texas
211W. Ferguson St.
Tyler, TX 75702

June 17, 2019


RE: Explanation of delayed petition and request for acceptance, Notice of Address Change,
       and re uest to become an e-filer



To the Honorable U.S. District Court;


        Please be advised that the enclosed petition for writ of habeas corpus is being
submitte after my release fro the Gregg County Jail. This is of no fault of mine as I incurre
multuple complications in tryng to submit such while I was confined in said jail. This Court is
aware of the prior complications regarding opened mail, missing mail, and the withholding
of my legal mail which was complained of during the pendency of cause number
06-18:300cv.


        This new petition for writ of habeas corpus was initially completed and prepared for
mailing on October 2, 2019. However, I had to depend on jail staff which I was unable to
effectively make a copy of said petition to mail. I requested a copy but did not receive a copy
and therefore had to retrieve a second petiton to which I hand wrote a copy. Thereafter, I
handed a jail staff the petitions and application to proceed in forma pauperus on October 7,
2919. All of which was enclosed in a stamped legal envelope. Upon me calling this Court on
Friday October 11,2019 and inquiring whether the petition was recieved; I was notified that it
was not. That same day I was surprisingly moved to Kilgore, Texas before any mail was
handed out. While in Kilgore, Texas; I sent a request to the jail staff questioning whether I
had any mail for the day. I was told that any mail which was sent to the Longview Jail would
 catch up to me in Kilgore, TX but it may take some time. On Monday October 14, 2019 I
was released from jail and was transported back to Longview around 4:45 p.m. I asked the
mail personnel whether I had any mail and was told that I did have a returbed envelope (the
pettition) but would have to come back as said personnel was leaving for the day. On
October 16, 2019 I was able to retrieve the returned petition.
Case 6:19-cv-00475-JCB-JDL Document 4 Filed 10/21/19 Page 2 of 3 PageID #: 27




        I am asking that this Court accepts and files my petition in respects to the date of
October 7, 2019 -per the federal mailbox rule- as neither I, nor the jail, had any way of
determining that the affixed postage was not enough to mail the petitions.
        Also, my mailing address is no longer 101 E. Methvin St., Suite 635, CB#1. As of
now, my maiing address has been restored to:


       P.O. Box 8828, Longview, TX 75607


       Furthermore, please accept this letter as a request to become an e-filer with this
court, under the new cause number.


I thank you for your time and consideration with the matter at hand.

With Kindest Regards, I am;

/s/William Runnels
William Runnels
P.O. Box 8828
Longview, TX 75607
Case 6:19-cv-00475-JCB-JDL Document 4 Filed 10/21/19 Page 3 of 3 PageID #: 28




                                    Si.
                                    O'




                                              *< .
                                               o
                                                              kj
                       I                             H   S to
                                                         3 to
                                                         '




                                              ' I
                                                         to
                                             _,
                                                     ti, fE


                                                                   ?£702~ ;0'3 i!,lfS},l'i! li! li,'!>l,i1! k




                           9 >• *
